Citation Nr: 0702833	
Decision Date: 01/31/07    Archive Date: 02/06/07

DOCKET NO.  03-33 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
type II diabetes mellitus with erectile dysfunction and 
peripheral neuropathy of the lower extremities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kevin L. Bickel, Associate Counsel






INTRODUCTION

The veteran had over 20 years of active military service, 
retiring in June 1978.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which, in pertinent part, granted 
service connection for diabetes mellitus, type II, with a 20 
percent disability evaluation, effective July 9, 2001.  In an 
increased rating claim, a claimant is presumed to be seeking 
the maximum amount permitted by law.  AB v. Brown, 6 Vet. 
App. 35 (1993).  The Board notes that the January 2003 RO in 
Jackson, Mississippi, in pertinent part, granted an earlier 
effective date for diabetes mellitus type II.  The RO held 
that the effective date for service connection for diabetes 
mellitus type II is May 8, 2001.   

In August 2005, the RO granted service connection for 
erectile dysfunction and peripheral neuropathy of the lower 
extremities secondary to type II diabetes mellitus.  These 
conditions have been assigned noncompensable ratings and have 
been characterized above as part of the diabetic process 
under diagnostic code 7913.  38 C.F.R. § 4.119, Diagnostic 
Code 7913.         
        
In his substantive appeal, the veteran requested a video 
conference hearing at a local VA office before a Member of 
the Board.  A videoconference hearing was scheduled for 
October 12, 2006.  On October 10, 2006, the RO received 
correspondence from the veteran indicating that he wished to 
withdraw his request for a personal or a video hearing before 
a member of the Board and have his appeal considered on the 
record. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.




REMAND

Further development is necessary to ensure an informed 
decision.

The record, as it stands, does not contain all of the 
information necessary for a full and proper adjudication of 
the veteran's claims.  The March 2005 VA examination report 
indicates that the veteran was diagnosed with peripheral 
neuropathy of both lower extremities secondary to his 
diabetes mellitus type 2.  However, it is not entirely clear, 
for example, which of the nerves in the veteran's lower 
extremities are affected by peripheral neuropathy, and to 
what extent.  The last examination done to address the 
diabetes condition was performed in September 2002, and 
showed no neurological deficits.  Accordingly, the RO should 
provide the veteran a new examination.  See, e.g., 38 C.F.R. 
§ 3.327(a) (2006) (indicating that re-examinations are 
generally required if evidence indicates that the current 
rating may be incorrect).

The Board notes that it does appear that the RO attempted to 
provide the veteran a recent examination.  A print-out from 
the VA medical center indicates that he failed to report for 
an examination scheduled in November 2005.  However, without 
a copy of the letter in the claims file notifying the veteran 
of this examination, so that the Board can be satisfied all 
due process concerns have been met, the case must be remanded 
so that another examination can be scheduled.

The RO should also take this opportunity to obtain any of the 
veteran's recent medical records from the Lyster Army 
Community Hospital at Fort Rucker, Alabama, and the VA 
medical facility.  The VA should obtain all relevant VA and 
private treatment records which could potentially be helpful 
in resolving the veteran's claim.  Murphy v. Derwinski, 1 
Vet. App. 78, 81-82 (1990).


Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  The RO should obtain the veteran's 
medical records from the Montgomery VA 
Medical Center or the Central Alabama 
HCS, including any treatment received by 
the veteran from 2003 to the present.  
All efforts to obtain VA records should 
be fully documented, and the VA facility 
must provide a negative response if the 
records are not available.

2.  The RO should obtain the veteran's 
medical records from the Lyster Army 
Community Hospital at Fort Rucker, Alabama, 
including any recent treatment received by 
the veteran since 2005.  All efforts to 
obtain these records should be fully 
documented, and the Army facility must 
provide a negative response if records are 
not available.

3.  After obtaining the above evidence, 
to the extent available, the veteran 
should be scheduled for VA examinations 
to evaluate the severity of his diabetes 
mellitus, to include a medical opinion 
that identifies the precise nature and 
severity of the veteran's peripheral 
neuropathy of the lower extremities.  
Appropriate neurological testing should 
be conducted.  The examiner should be 
supplied with the veteran's claims folder 
and should review all pertinent medical 
evidence. 

If the veteran fails to report for this 
examination, the RO should obtain a copy 
of the notification letter and place it 
in the claims file.


4.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim should be readjudicated.  
If the claim remains denied, a 
supplemental statement of the case should 
be provided to the veteran and his 
representative.  After the veteran has 
had an adequate opportunity to respond, 
the appeal should be returned to the 
Board for appellate review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  See 38 C.F.R. § 3.655 (2006).  

This claim must be afforded expeditious treatment.  
	

_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


